Citation Nr: 0304527	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  99-02 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. McCray, Associate Counsel



INTRODUCTION

Procedural history

The veteran had active service from May 1969 to March 1971.  
Service in Vietnam is indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (the RO) which denied the veteran's claim 
of entitlement to service connection for PTSD.  

In May 2000, the Board remanded this issue for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) in September 2002 which continued the previous 
denial.  


FINDING OF FACT

The veteran did not engage in combat with the enemy, and 
there is no medical evidence of a causal nexus between 
diagnosed PTSD and his claimed in-service stressor, nor is 
there credible evidence of the existence of an in-service 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
military service. 
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.304(f) 
(2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for PTSD based on 
claimed stressors he experienced while serving in the United 
States Army, in particular in connection with his service in 
Vietnam.  

In the interest of clarity, the Board will initially discuss 
the law and regulations which are pertinent to this case.  
The factual background will then be briefly reviewed.  
Finally, the Board will analyze the veteran's claim and 
render a decision.

Relevant law and regulations

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A.  Regulations implementing the 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The regulatory amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  In this case, the 
veteran's claim was filed in October 2000, and the provisions 
of the VCAA and the implementing regulations are accordingly 
generally applicable.  See Holliday v. Principi, 14 Vet. App. 
280 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

(i.) Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The veteran was notified of the pertinent law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claims, by the RO's 
February 1998 rating decision and September 1998 statement of 
the case (SOC), the Board's May 2000 remand and the RO's 
letters dated September 1997, September 1998, June 2000 and 
January 2002, which set forth in detail the evidence still 
needed to substantiate his claim of entitlement to service 
connection for PTSD and which specifically requested that he 
provide evidence of a verified service-related stressor.  

Crucially, in a June 2001 letter which explained the VCAA in 
great detail, the RO specifically notified the veteran of the 
evidence he was expected to obtain and which evidence VA 
would obtain.  The RO also outlined the evidence needed to 
support the veteran's claim.   

In sum, the Board finds that the guidance provided to the 
veteran in multiple communications from the RO satisfies the 
requirements of 38 U.S.C.A. § 5103 in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claims.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.

(ii.) Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The law provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the veteran identified 
service medical records and VA outpatient treatment records 
in his June 1971 and August 1997 claims.  The RO obtained 
those records, as well as the veteran's service personnel 
records.  

The Board remanded this case in May 2000 for the express 
purpose of assisting the veteran in obtaining additional 
evidence which would corroborate his claimed stressors.  In 
October 2000 and August 2001, the RO attempted to obtain 
evidence from the United States Armed Services Center for 
Research of Unit Records (USASCRUR) to corroborate the 
veteran's claimed in-service stressors.  However, based on 
insufficient information received from the veteran, the 
USASCRUR was unable to verify the veteran's claimed 
stressors.  With respect to determining the etiology of the 
veteran's PTSD, a VA psychiatric examination was afforded him 
in April 1999.  

The Board additionally observes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his claim.  The 
veteran's service medical records have been obtained, as have 
VA hospital and outpatient treatment records.  In addition, 
the veteran requested a personal hearing at the Los Angeles 
VA Regional Office on August 9, 2001.  It appears that he and 
his representative met with the Decision Review Officer 
(DRO).  The DRO agreed to attempt to verify the veteran's 
stressors.  As noted above, such an attempt was made, but was 
unsuccessful due to lack of specific information provided by 
the veteran.  

Service connection - in general

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002).

For certain chronic disorders, including arthritis and 
cardiovascular disease, service connection may be granted if 
the disease becomes manifest to a compensable degree within 
one year following separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2002).

In addition, service connection may be also granted for 
any disease first diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2002).

Combat status

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (2001).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal. 38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2001). When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).  

Factual background

The veteran's military occupational specialty was security 
guard.  As noted in the Introduction, he served in Vietnam.  
His MOS was 11B, infantry.  He was not awarded any citations 
or medals specifically indicative of combat.  

The veteran's service medical records do not contain any 
psychiatric complaints or findings. There is no pertinent 
evidence for over two decades after the veteran left military 
service.

According to VA outpatient treatment reports dated from June 
1997 to October 1997, the veteran complained of anger 
management problems, difficulty getting along with others and 
holding a job, and dreams about combat.  The diagnosis was 
adjustment disorder, with PTSD specifically ruled out.

At an April 1999 Compensation and Pension examination, the 
veteran reported being involved in combat and witnessing 
casualties while in Vietnam.  He complained of insomnia, 
panic attacks, depression and anger management problems  The 
diagnosis was PTSD.

A personal stressor statement submitted by the veteran in May 
1999 included a report of his involvement in heavy combat and 
witnessing the deaths of others. 
Few specifics were provided.

VA outpatient treatment reports from VA Palo Alto Healthcare 
Systems dated from April 1999 to September 1999 detailed the 
veteran's complaints of panic attacks, depression, mood 
swings, anger management problems and his history of alcohol 
abuse.  PTSD was diagnosed.  

An August 2002 letter by E.M., M.D. indicated that the 
veteran continued to exhibit PTSD symptoms.  

Analysis

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between his PTSD and the 
claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.

There is of record a current medical diagnosis of PTSD; 
accordingly, element (1) has been satisfied.  However, there 
remain the questions of medical evidence of a causal nexus 
between the veteran's PTSD and the claimed in-service 
stressor, and whether there is credible supporting evidence 
that an in-service stressor actually occurred.

With respect to element (2), medical nexus, the April 1999 
Compensation and Pension examination, which contained a 
diagnosis of PTSD, was exclusively premised on the veteran's 
unsubstantiated account of his experience in the military 
involving trauma related to combat and witnessing the deaths 
of others.  However, a medical opinion which links the 
veteran's PTSD to his military service may not be based 
solely on the veteran's uncorroborated assertions regarding 
stressors.  The Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value. See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant]. 

Crucially, with respect to element (3), there is no objective 
evidence that the veteran  participated in actual combat.  As 
noted above, there are no awards and decorations indicative 
of combat status, and there is not other objective evidence 
or record which indicates that he participated in combat.  
Accordingly, the Board concludes that combat status has not 
been demonstrated in this case and presumptions applicable to 
combat veterans as not applicable.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).

Because the veteran did not engage in combat, the law 
requires that his stressors be corroborated.  The veteran's 
lay testimony alone is not enough to establish the occurrence 
of an alleged stressor.  See Moreau v. Brown, supra.

Although the veteran has indicated that he experienced trauma 
in the military involving engaging in combat and witnessing 
the killing of others, there is absolutely no objective 
evidence in support thereof.  These incidents have not been 
verified and cannot be verified because no specific dates and 
places have been provided by the veteran.  There is no 
evidence in the record which would corroborate his claim that 
he witnessed these events.  

The Board has previously detailed the RO's efforts to elicit 
from the veteran specific information concerning his alleged 
stressors, with little or no response from the veteran.  See 
the Board's May 2000 remand, pages 6-7.  As noted above, the 
Board's May 2000 remand was for the express purpose of 
providing the veteran with another chance to furnish specific 
information with respect to the claimed stressors.  As 
discussed above, the DRO met with the veteran in an attempt 
to elicit such specifics as would enable USASCRUR to verify 
his contentions. The veteran did not provide such specific 
information.  Because the veteran failed to provide 
additional information, the USASCRUR was unable to verify his 
claimed in-service stressors involving heavy combat and 
casualties.  As a result, element (3) above has not 
satisfied.

The Board once again notes, as it did in May 2000, that the 
Court has held that "[t]he duty to assist is not always a 
one-way street. If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

In summary, the Board concludes that combat status has not 
been demonstrated and there is no credible corroborating 
evidence of an in-service stressor.  The medical nexus 
opinion of record accordingly lacks probative value.  Two of 
the three elements required for entitlement to service 
connection for PTSD under 38 C.F.R. § 3.304(f) have 
accordingly not been met.  In the absence of the required 
elements under 38 C.F.R. § 3.304(f), a preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

